ORDER

PER CURIAM.
AND NOW, this 1st day of November, 2010, it appearing that Petitioner’s appointed counsel has never been granted leave to withdraw as counsel for Petitioner, the petition for allowance of appeal is granted, the order of the Superior Court is vacated, and the matter is remanded for a determination as to counsel’s status. If the PCRA court determines that Petitioner is entitled to counsel, counsel shall file a nunc pro tunc appeal from the order of the PCRA court within thirty days of the PCRA court’s order. If Petitioner is not entitled to counsel, the Superior Court shall enter a disposition upon Petitioner’s pro se appeal.